Title: A Dialogue between X, Y, and Z, 18 December 1755
From: Franklin, Benjamin
To: 


The scorn heaped on Franklin’s Militia Act by the proprietary interest made necessary a sympathetic explanation of its unique features to help secure the wide popular support required for its implementation. Franklin explained his connection with the dialogue printed below in the autobiography: “To promote the Association necessary to form the Militia, I wrote a Dialogue, stating and answering all the Objections I could think of to such a Militia, which was printed and had as I thought great Effect.” The chaotic military scene in Pennsylvania during the nearly eleven months the Militia Act was in force makes it difficult to evaluate the effect of either the act itself or Franklin’s defense of it. Volunteer “militia” had operated along the frontier since before Braddock’s defeat, and regularly enlisted “rangers” were raised using funds provided by the £60,000 act. In view of the rather casual terms of the act, it is uncertain how much it contributed to an active defense which would not have been accomplished merely by the necessity of events and the loosening of the purse strings.
 
A Dialogue between X, Y, and Z, concerning the present State of Affairs in Pennsylvania.
X. Your Servant, Gentlemen; I am glad to see you at my House. Is there any thing new To-day?

Y. We have been talking of the Militia Act; have you seen it?
X. Yes; I have read it in the Papers.
Z. And what do you think of it?
X. The more I consider it, the better I like it. It appears to me a very good Act, and I am persuaded will be of good Use, if heartily carried into Execution.
Z. Ay, that may be; but who is to carry it into Execution? It says the People may form themselves into Companies, and chuse their own Officers; but there is neither Time nor Place appointed for this Transaction, nor any Person directed or impowered to call them together.
X. ’Tis true; but methinks there are some Words that point out the Method pretty plain to willing Minds. And it seems to me that we who joined so sincerely in the Petitions for a Militia Law, and really thought one so absolutely necessary for the Safety of our Country, should, now we have obtained the Law, rather endeavour to explain, than invent, Difficulties in the Construction of it.
Y. What are those Words you mention?
X. Here is the Act itself, I’ll read that Part of it. “From and after the Publication of this Act, it shall and may be lawful for the Freemen of this Province to form themselves into Companies, as heretofore they have used in time of War without Law, and for each Company, by Majority of Votes, in the Way of Ballot, to chuse its own Officers, &c.” The Words I meant are these, as heretofore they have used in Time of War. Now I suppose we have none of us forgot the Association in the Time of the last War; ’tis not so long since, but that we may well enough remember the Method we took to form ourselves into Companies, chuse our Officers, and present them to the Governor for Approbation and Commissions; and the Act in question says plainly, we may now lawfully do in this Affair, what we then did without Law.
Y. I did not before take so much Notice of those Words, but to be sure the Thing is easy enough; for I remember very well how we managed at that Time; and indeed ’tis easier to effect it now than it was then: For the Companies and Regiments, and their Districts, &c. were then all to form and settle; but now, why may not the Officers of the old Companies call the old Associators together, with such others in the District of each Company as incline to be concerned, and proceed immediately to a new Choice by Virtue of the Act? Other new Companies may in other Places be formed as the associated Companies were.
Z. You say right. And if this were all the Objection to the Act, no Doubt they would do so immediately. But ’tis said there are other Faults in it.
X. What are they?
Z. The Act is so loose, that Persons who never intend to engage in the Militia, even Quakers may meet and vote in the Choice of the Officers.
X. Possibly; but was any such thing observed in the Association Elections?
Z. Not that I remember.
X. Why should it be more apprehended now, than it was at that Time? Can they have any Motives to such a Conduct now, which they had not then?
Z. I cannot say.
X. Nor can I. If a Militia be necessary for the Safety of the Province, I hope we shall not boggle at this little Difficulty. What else is objected?
Z. I have heard this objected, That it were better the Governor should appoint the Officers; for the Choice being in the People, a Man very unworthy to be an Officer, may happen to be popular enough to get himself chosen by the undiscerning Mob.
X. ’Tis possible. And if all Officers appointed by Governors were always Men of Merit, and fully qualified for their Posts, it would be wrong ever to hazard a popular Election. It is reasonable, I allow, that the Commander in Chief should not have Officers absolutely forced upon him, in whom, from his Knowledge of their Incapacity, he can place no Confidence. And, on the other Hand, it seems likely that the People will engage more readily in the Service, and face Danger with more Intrepidity, when they are commanded by a Man they know and esteem, and on whose Prudence and Courage, as well as Good will and Integrity, they can have Reliance, than they would under a Man they either did not know, or did not like. For supposing Governors ever so judicious and upright in the Distribution of Offices, they cannot know every Body, in every Part of the Province, and are liable to be imposed on by partial Recommendations; but the People generally know their Neighbours. And to me, the Act in question seems to have hit a proper Medium, between the two Modes of appointing: The People chuse, and if the Governor approves, he grants the Commission; if not, they are to chuse a second, and even a third Time. Out of three Choices, ’tis probable one may be right; and where an Officer is approved both by Superiors and Inferiors, there is the greater Prospect of those Advantages that attend a good Agreement in the Service. This Mode of Choice is moreover agreeable to the Liberty and Genius of our Constitution. ’Tis similar to the Manner in which by our Laws Sheriffs and Coroners are chosen and approved. And yet it has more Regard to the Prerogative than the Mode of Choice in some Colonies, where the military Officers are either chosen absolutely by the Companies themselves, or by the House of Representatives, without any Negative on that Choice, or any Approbation necessary from the Governor.
Y. But is that agreeable to the English Constitution?
X. Considered in this Light, I think it is; British Subjects, by removing into America, cultivating a Wilderness, extending the Dominion, and increasing the Wealth, Commerce and Power of their Mother Country, at the Hazard of their Lives and Fortunes, ought not, and in Fact do not thereby lose their native Rights. There is a Power in the Crown to grant a Continuance of those Rights to such Subjects, in any Part of the World, and to their Posterity born in such new Country; and for the farther Encouragement and Reward of such Merit, to grant additional Liberties and Privileges, not used in England, but suited to the different Circumstances of different Colonies. If then the Grants of those additional Liberties and Privileges may be regularly made under an English Constitution, they may be enjoyed agreeable to that Constitution.
Y. But the Act is very short, there are numberless Circumstances and Occasions pertaining to a Body of armed Men, which are not as they ought to have been expresly provided for in the Act.
X. ’Tis true, there are not express Provisions in the Act for all Circumstances; but there is a Power lodged by the Act in the Governor and Field Officers of the Regiments, to make all such Provisions, in the Articles of War, which they may form and establish.
Y. But can it be right in the Legislature by any Act to delegate their Power of making Laws to others?
X. I believe not, generally; but certainly in particular Cases it may. Legislatures may, and frequently do give to Corporations, Power to make By Laws for their own Government. And in this Case, the Act of Parliament gives the Power of making Articles of War for the Government of the Army to the King alone, and there is no Doubt but the Parliament understand the Rights of Government.
Y. Are you sure the Act of Parliament gives such Power?
X. This is the Act. The Power I mention is here in Section LV. “Provided always, That it shall and may be lawful to and for his Majesty, to form, make and establish Articles of War for the better Government of his Majesty’s Forces, and for bringing Offenders against the same to Justice; and to erect and constitute Courts Martial, with Power to try, hear, and determine any Crimes or Offences by such Articles of War, and inflict Penalties by Sentence or Judgment of the same.” And here you see bound up with the Act, the Articles of War, made by his Majesty in Pursuance of the Act, and providing for every Circumstance.
Z. It is so, sure enough. I had been told that our Act of Assembly was impertinently singular in this Particular.
X. The G——r himself, in a Message to the House, expresly recommended this Act of Parliament for their Imitation, in forming the Militia Bill.
Z. I never heard that before.
X. But it is true. The Assembly, however (considering that this Militia would consist chiefly of Freeholders) have varied a little from that Part of the Act of Parliament, in Favour of Liberty; they have not given the sole Power of making those Articles of War to the Governor, as that Act does to the King; but have joined with the Governor, for that Purpose, a Number of Officers to be chosen by the People. The Articles moreover are not to be general Laws, binding on all the Province, nor on any Man who has not first approved of them, and voluntarily engaged to observe them.
Z. Is there no Danger that the Governor and Officers may make those Articles too severe?
X. Not without you can suppose them Enemies to the Service, and to their Country: For if they should make such as are unfit for Freemen and Englishmen to be subjected to, they will get no Soldiers; no body will engage. In some Cases, however, if you and I were in actual Service, I believe we should both think it necessary for our own Safety that the Articles should be pretty severe.
Z. What Cases are they?
X. Suppose a Centinel should betray his Trust, give Intelligence to the Enemy, or conduct them into our Quarters.
Z. To be sure there should be severe Punishments for such Crimes, or we might all be ruined.
X. Chuse reasonable Men for your Officers, and you need not fear their making reasonable Laws; and if they make such, I hope reasonable Men will not refuse to engage under them.
Y. But here is a Thing I don’t like. By this Act of Assembly, the Quakers are neither compelled to muster, nor to pay a Fine if they don’t.
X. It is true; nor could they be compelled either to muster or pay a Fine of that Kind by any Militia Law made here. They are exempted by the Charter and fundamental Laws of the Province.
Y. How so?
X. See here; it is the first Clause in the Charter. I’ll read it. “Because no People can be truly happy, though under the greatest Enjoyment of civil Liberties, if abridged of the Freedom of their Consciences, as to their Religious Profession and Worship: And Almighty God being the only Lord of Conscience, Father of Lights and Spirits, and the Author as well as Object of all divine Knowledge, Faith and Worship, who only doth enlighten the Minds, and persuade and convince the Understandings of People, I do hereby grant and declare, That no Person or Persons inhabiting in this Province or Territories, who shall confess and acknowledge one Almighty God, the Creator, Upholder and Ruler of the World; and profess him or themselves obliged to live quietly under the civil Government, shall be, in any Case, MOLESTED or PREJUDICED in his or their Persons or Estate, because of his or their conscientious Persuasion or Practice, nor be compelled to frequent or maintain any religious Worship, Place or Ministry, contrary to his or their Mind, or to DO or SUFFER any other Act or Thing, contrary to their religious Persuasion.” And in the eighth Section of the same Charter, you see a Declaration, that “neither the Proprietor, nor his Heirs or Assigns, shall procure or do any Thing or Things, whereby the Liberties in this Charter contained or expressed, nor any Part thereof, shall be infringed or broken; and if any Thing shall be procured or done by any Person or Persons, contrary to these Presents, it shall be held of no Force or Effect.” This Liberty of Conscience granted by Charter, is also established by the first Law in our Book, and confirmed by the Crown. And moreover, the Governor has an express Instruction from the Proprietaries, that in case of making any Militia Law, he shall take especial Care that the Charter be not infringed in this Respect. Besides, most of our Petitions for a Militia from the moderate Part of the People, requested particularly that due Regard might be had to scrupulous and tender Consciences. When Taxes are raised however, for the King’s Service, the Quakers and Menonists pay their Part of them, and a great Part; for as their Frugality and Industry makes them generally wealthy, their Proportion is the greater compared with their Numbers. And out of these Taxes those Men are paid who go into actual Service. As for Mustering and Training, no Militia are any where paid for that. It is by many justly delighted in as a manly Exercise. But those who are engaged in actual Service for any Time, ought undoubtedly to have Pay.
Y. There is no Provision in this Militia Act to pay them.
X. There is a Provision that no Regiment, Company, or Party, though engaged in the Militia, shall be obliged “to more than three Days March, &c. without an Express Engagement for that Purpose first voluntarily entred into and subscribed by every Man so to march or remain in Garrison.” And ’tis to be supposed that no Man will subscribe such particular Engagement without reasonable Pay, or other Encouragement.
Y. But where is that Pay to come from?
X. From the Government to be sure; and out of the Money struck by the Act for granting £60,000.
Z. Yes; but those who serve must pay their Share of the Tax, as well as those who don’t.
X. Perhaps not. ’Tis to be supposed that those who engage in the Service for any Time, upon Pay, will be chiefly single Men, and they are expresly exempted from the Tax by the £60,000 Act. Consequently those who do not serve, must pay the more; for the Sum granted must be made up.
Z. I never heard before that they were exempted by that Act.
X. It is so, I assure you.
Y. But there is no Provision in the Militia Act for the Maimed.
X. If they are poor, they are provided for by the Laws of their Country. There is no other Provision by any Militia Law that I know of. If they have behaved well, and suffered in their Country’s Cause, they deserve moreover some grateful Notice of their Service, and some Assistance from the common Treasury; and if any particular Township should happen to be overburthened, they may, on Application to the Government, reasonably expect Relief.
Z. Though the Quakers and others conscientiously scrupulous of bearing Arms, are exempted, as you say, by Charter; they might, being a Majority in the Assembly, have made the Law compulsory on others. At present, ’tis so loose, that no body is obliged by it, who does not voluntarily engage.
X. They might indeed have made the Law compulsory on all others. But it seems they thought it more equitable and generous to leave to all as much Liberty as they enjoy themselves, and not lay even a seeming Hardship on others, which they themselves declined to bear. They have however granted all we asked of them. Our Petitions set forth, that “we were freely willing and ready to defend ourselves and Country, and all we wanted was legal Authority, Order and Discipline.” These are now afforded by the Law, if we think fit to make use of them. And indeed I do not see the Advantage of compelling People of any Sect into martial Service merely for the Sake of raising Numbers. I have been myself in some Service of Danger, and I always thought Cowards rather weakened, than strengthened, the Party. Fear is contagious, and a Pannick once begun spreads like Wildfire, and infects the stoutest Heart. All Men are not by Nature brave: And a few who are so, will do more effectual Service by themselves, than when accompanied by, and mixed with, a Multitude of Poltroons, who only create Confusion, and give Advantage to the Enemy.
Z. What signifies what you thought or think? Others think differently. And all the wise Legislatures in the other Colonies have thought fit to compel all Sorts of Persons to bear Arms, or suffer heavy Penalties.
X. As you say, what I thought or think is not of much Consequence. But a wiser Legislator than all those you mention put together, and who better knew the Nature of Mankind, made his military Law very different from theirs in that Respect.
Z. What Legislator do you mean?
X. I mean God himself, who would have no Man led to Battle that might rather wish to be at home, either from Fear or other Causes.
Z. Where do you find that Law?
X. ’Tis in the 20th Chapter of Deuteronomy, where are these Words, “When thou goest out to Battle against thine Enemies, the Officers shall speak unto the People, saying, What Man is there that hath built a new House, and hath not dedicated it? let him go and return to his House, lest he die in the Battle, and another Man dedicate it. And what Man is he that hath planted a Vineyard, and hath not yet eaten of it? let him also go, and return unto his House, lest he die in the Battle, and another Man eat of it. And what Man is there that hath betrothed a Wife, and hath not taken her? let him go and return unto his House, lest he die in Battle, and another Man take her.—And—”
Z. These all together could not be many; and this has no Relation to Cowardice.

X. If you had not interrupted me, I was coming to that Part, Verse 8. “And the Officers shall speak farther unto the People, and they shall say, What Man is there that is FEARFUL and FAINT-HEARTED? let him go and return unto his House; lest his Brethrens Heart faint as well as his Heart”; that is, lest he communicate his Fears, and his brave Brethren catch the Contagion, to the Ruin of the whole Army. Accordingly we find, that under this military Law, no People in the World fought more gallantly, or performed greater Actions than the Hebrew Soldiery. And if you would be informed what Proportion of the People would be discharged by such a Proclamation, you will find that Matter determined by an actual Experiment made by General Gideon, as related in the seventh Chapter of Judges: For he having assembled 32,000 Men against the Midianites, proclaimed, according to Law (Verse the third) “Whosever is FEARFUL and AFRAID, let him return and depart early from Mount Gilead.”
Z. And pray how many departed?
X. The Text says, there departed 22,000, and there remained but 10,000. A very great Sifting! and yet on that particular Occasion a farther Sifting was required. Now it seems to me, that this Militia Law of ours, which gives the Brave all the Advantages they can desire, of Order, Authority, Discipline, and the like, and compels no Cowards into their Company, is such a Kind of Sieve, as the Mosaic Proclamation. For with us, not only every Man who has built a House, or planted a Vineyard, or betrothed a Wife, or is afraid of his Flesh; but the narrow Bigot, filled with Sectarian Malice (if such there be) who hates Quakers more than he loves his Country, his Friends, his Wife or Family, may say: “I won’t engage, for I don’t like the Act”; or, “I don’t like the Officers that are chosen”; or, “I don’t like the Articles of War”; and so we shall not be troubled with them, but all that engage will be hearty.
Z. For my Part, I am no Coward; but hang me if I’ll fight to save the Quakers.
X. That is to say, you won’t pump Ship, because ’twill save the Rats, as well as yourself.

Y. You have answered most of the Objections I have heard against the Act, to my Satisfaction; but there is one remaining. The Method of carrying it into Execution seems so round-about, I am afraid we cannot have the Benefit of it in any reasonable Time.
X. I cannot see much in that Objection. The several Neighbourhoods out of which Companies are formed may meet and chuse their Company-Officers in one and the same Day; and the Regiments may be formed, and the Field Officers chosen in a Week or ten Days after, who may immediately proceed to consider the several Militia Laws of Britain and the Colonies, and (with the Governor) form out of them such Articles, as will appear most suitable for the Freemen of this Province, who incline to bear Arms voluntarily; and the Whole may be in Order in a Month from the first Elections, if common Diligence be used. And indeed, as the Colonies are at present the Prize contended for between Britain and France, and the latter, by the last Advices, seems to be meditating some grand Blow, Part of which may probably fall on Pennsylvania, either by Land or Sea, or both, it behoves us, I think, to make the best Use we can of this Act, and carry it immediately into Execution both in Town and Country. If there are material Defects in it, Experience will best discover them, and show what is proper or necessary to amend them. The approaching Winter will afford us some Time to arm and prepare, and more Leisure than other Seasons for Exercising and Improving in good Discipline.
Z. But if this Act should be carried into Execution, prove a good One, and answer the End; what shall we have to say against the Quakers at the next Election?
X. O my Friends, let us on this Occasion cast from us all these little Party Views, and consider ourselves as Englishmen and Pennsylvanians. Let us think only of the Service of our King, the Honour and Safety of our Country, and Vengeance on its Murdering Enemies. If Good be done, what imports it by whom ’tis done? The Glory of serving and saving others, is superior to the Advantage of being served or secured. Let us resolutely and generously unite in our Country’s Cause (in which to die is the sweetest of all Deaths) and may the God of Armies bless our honest Endeavours.
